Exhibit 10.66

 

AMENDMENT TO

CINERGY CORP. EXCESS PROFIT SHARING PLAN

 

The Cinergy Corp. Excess Profit Sharing Plan (the “Plan”) is amended, effective
as of December 19, 2006, as follows:

  1. Section 4.2 of the Plan is hereby amended by adding the following new
paragraph (d) at the end thereof:

  “(d) Notwithstanding anything contained herein to the contrary, each phantom
unit of Duke Energy Corporation common stock (held in the account formerly known
as the Cinergy Corp. Common Stock Fund, which has been renamed the Duke Energy
Common Stock Fund) credited to a Participant’s Account on the Distribution Date
shall be converted, as of the Distribution Date, into phantom units of Spectra
Energy Corp common stock and phantom units of Duke Energy Corporation common
stock and reallocated as follows:

  (1) The number of phantom units of Spectra Energy Corp common stock shall be
equal to the number of shares of Spectra Energy Corp common stock to which the
Participant would have been entitled on the Distribution had the phantom units
of Duke Energy Corporation common stock represented actual shares of Duke Energy
Corporation common stock as of the Record Date, the resulting number of phantom
units of Spectra Energy Corp common stock being rounded down to the nearest
whole unit.

  (2) The resulting number of phantom units of Spectra Energy Corp common stock
shall automatically be transferred from the Duke Energy Corporation Common Stock
Fund and credited to a separate Investment Option that corresponds to the
performance of Spectra Energy Corp common stock (the “Spectra Investment
Option”), effective as of the Distribution Date.

  (3) A Participant may elect, pursuant to rules and procedures prescribed by
the Committee, to reallocate amounts deemed invested in the Spectra Investment
Option into any other open Investment Option. The Spectra Investment Option
shall be closed to additional deferrals and to transfers from any other
Investment Option.

  (4) Capitalized terms used in this Section 4.2(d) that are not defined in this
Plan shall have the meaning set forth in the Employee Matters Agreement by and
between Duke Energy Corporation and Spectra Energy Corp.”

  2. Except as explicitly set forth herein, the Plan will remain in full force
and effect.

IN WITNESS WHEREOF, Cinergy Corp. has caused this Amendment to be executed and
approved effective as of the date set forth herein.

 

By:

 

/S/    CHRISTOPHER C. ROLFE        

  Christopher C. Rolfe   Group Executive and Chief   Administrative Officer

 

Date: 12/19/06